Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License filed by Respondent Miles Lamar Gammage (State Bar No. 283550) pursuant to Bar Rule 4-227 (c) after the State Bar filed a Formal Complaint against him alleging violations of Rules 1.3, 1.4, 1.15 (I), 1.15 (II) and 8.4 (a) (4) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).
In the petition, Gammage admits that in State Disciplinary Board Docket No. 6017, he represented a client in a workers’ compensation case. The client executed an agreement for the client’s former employer and its insurance carrier to pay a lump sum settlement amount, part of which was to be paid to the client and part to be paid to Gammage as attorney fees. Gammage admits he received the check payable to the client but failed to notify the client, deliver the funds to him or provide a full accounting regarding the funds. In State Disciplinary Board Docket No. 6069, Gammage admits he represented a client in a workers’ compensation case in which the client executed a settlement agreement for the former employer and its insurance carrier to pay a lump sum amount, part to go to the client and part to Gammage. The settlement included a provision that a certain amount would be provided as “seed money” for a Medicare set-aside allocation and that annual payments would *441be made to the client’s account beginning on January 30, 2011. Gammage admits that the insurer sent him three checks, one payable to him and two payable to the client. Gammage did not promptly notify his client when he received the checks, did not promptly deliver the funds, and did not promptly render a full accounting regarding the funds to his client.
Decided January 23, 2012.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
David S. Lipscomb, for Gammage.
Gammage admits that his actions violated Rule 1.15 (I) (b), which is punishable by disbarment, and seeks to voluntarily surrender his license to practice law. The State Bar filed a response stating that acceptance of the petition is appropriate under the circumstances and is in the best interest of the public, and the special master, Paul T. Carroll III, issued a report recommending that the Court accept the petition.
We have reviewed the record and agree to accept Gammage’s petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Miles Lamar Gammage hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. We remind Gammage of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.